Case 21-11470-elf             Doc 51    Filed 07/02/21 Entered 07/02/21 17:17:18   Desc Main
                                        Document      Page 1 of 3



                            UNITED STATES BANKRUPTCY COURT FOR THE
                               EASTERN DISTRICT OF PENNSYLVANIA

                                                  :
 In re:                                           :   Chapter 11
                                                  :
 1121 PIER VILLAGE LLC,                           :   Case No. 21-11466 (ELF)
                                                  :
                              Debtor.             :
                                                  :
                                                  :
 In re:                                           :   Chapter 11
                                                  :
 2626 FRANKFORD LLC,                              :   Case No. 21-11467 (ELF)
                                                  :
                              Debtor.             :
                                                  :
                                                  :
 In re:                                           :   Chapter 11
                                                  :
 193 HANCOCK LLC                                  :   Case No. 21-11468 (ELF)
                                                  :
                              Debtor.             :
                                                  :
                                                  :
 In re:                                           :   Chapter 11
                                                  :
 231 E 123 LLC,                                   :   Case No. 21-11469 (ELF)
                                                  :
                              Debtor.             :
                                                  :
                                                  :
 In re:                                           :   Chapter 11
                                                  :
 285 KINGSLAND LLC,                               :   Case No. 21-11470 (ELF)
                                                  :
                              Debtor.             :
                                                  :
                                                  :
 In re:                                           :   Chapter 11
                                                  :
 PENN TREATY HOMES LLC,                           :   Case No. 21-11471 (ELF)
                                                  :
                              Debtor.             :
                                                  :




4846-0842-3915.v1-5/25/21
Case 21-11470-elf            Doc 51    Filed 07/02/21 Entered 07/02/21 17:17:18         Desc Main
                                       Document      Page 2 of 3



                            ORDER DIRECTING JOINT ADMINISTRATION
                              OF THE DEBTORS’ CHAPTER 11 CASES

          AND NOW, this 2nd           day of      July        , 2021, upon consideration of the

Motion of 1121 Pier Village LLC, Penn Treaty Homes LLC, 2626 Frankford LLC, 285

Kingsland LLC, 231 E 123 LLC and 193 Hancock LLC (collectively the “Debtors”) seeking

entry of an Order, pursuant to Rule 1015 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”), directing the joint administration of the Debtors’ Chapter 11 cases solely

for procedural purposes; and it appearing that no further notice of the relief requested in the

Motion is required; and sufficient cause appearing therefore; it is hereby

          ORDERED, that the Motion is hereby GRANTED; and it is further

          ORDERED, that the joint administration of the Debtors’ Chapter 11 cases shall be solely

for administrative procedures and shall not be deemed a substantive consolidation of the

Debtors’ respective Chapter 11 cases; and it is further

          ORDERED, that the following may be used for any matter coming before this Court

that relates to the Debtors’ Chapter 11 cases:

                                                 :
 In re:                                          : Chapter 11
                                                 :
 1121 PIER VILLAGE LLC,                          : Case No. 21-11466 (ELF)
                                                 : (Jointly Administered)
                             Debtor, et al.      :
                                                 :

and it is further

          ORDERED, that all original docket entries shall be made on the docket of 1121 Pier

Village LLC, and an entry shall be made on the dockets of Penn Treaty Homes LLC, 2626

Frankford LLC, 285 Kingsland LLC, 231 E 123 LLC and 193 Hancock LLC substantially stating

as follows: “An order has been entered consolidating this Chapter 11 case for procedural



4846-0842-3915.v1-5/25/21                         2
Case 21-11470-elf           Doc 51   Filed 07/02/21 Entered 07/02/21 17:17:18        Desc Main
                                     Document      Page 3 of 3



purposes only and providing for its joint administration with the Chapter 11 case of 1121 Pier

Village LLC, Case No. 21-11466 (ELF).”




                                          ______________________________________
                                          ERIC L. FRANK
                                          U.S. BANKRUPTCY JUDGE




4846-0842-3915.v1-5/25/21                       3
